DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/22 has been entered.
Claims 1, 8-17, 22-30 are now pending in that claims 17, 22-25 are non-elected claims.

 Claim Objections
Claims 1, 8-16, 26-30 are objected to because of the following informalities: 
“,comprising “(claim 1, line 2) should be updated to:--“, the method comprising steps of:”—, for clarity of the claims in method formats.
“a material including” (claim 1, about line 5) should be updated to:--” a material having compressive stress comprises” --
	“repeating the forming of the first layer structure to form a second layer structure by performing: forming the second layer structure by depositing another adhesive layer on the first layer structure, wherein the another adhesive layer is made of a material including a Ta film, a TaN film, or a TiN film” (see claim 1, about lines 14-18) should be updated to: 
	--" forming the second layer structure by repeating the forming of the first layer structure comprising of: depositing another adhesive layer on the first layer structure, wherein the another adhesive layer is the material having compressive stress comprises a Ta film, a TaN film, or a TiN film; and depositing another at least one pair of layers on the another adhesive layer, each pair of the another at least one pair of layers including a magnetic film layer and an isolation layer” --
“and depositing another additional magnetic film layer on the another at least one pair of layers, such that the second layer structure is stacked on the first layer structure” and includes:” (claim 1, lines 22-24) should be reformatted to:
--  further, depositing another additional magnetic film layer on the another at least one pair of layers, to form a stack of the second layer structure on the first layer structure, said the stack includes”--
the second occurrence of “ the sputtering process” (claim 8, line 3) should be more specific the use of:---” a reaction chamber includes one of  ” --, is suggested .
“ in the sputtering process: ” (claim 12, lines 2-3) should be changed to:--“in a reaction chamber”--
“the target is”(claim 12, line 4) lack proper antecedent basis for this, should be changed to:--” wherein a target is”--
“ in a process of” (claim 13, lie 2) should be updated to:--“in the” – to reflect the changes in the base claim 1. 
“ in the sputtering process: ” (claim 16, line 2) should be changed to:--“in a reaction chamber, ”--
“ in the sputtering process: ” (claim 26, lines 1-2) should be changed to:--“in a reaction chamber, ”--
“a thickness of the adhesive layer ranges from 50 to 300 nm; 
a thickness of the magnetic film layer ranges from 30 nm to 200 nm; and 
a thickness of the isolation layer ranges from 3 nm to 10 nm” claim 30, lines “(claim 30, lines 3-5) should be updated to:
 --“the adhesive layer having a thickness from 50 nm to 300 nm, the magnetic film layer having a thickness from 30 nm to 200 nm, and the isolation layer having a thickness from 3 nm to 10 nm”--, for clarity of the claims.   Appropriate correction is required.
The above are examples of inconsistencies and problematic issues noticed by the Examiner. Applicant is respectfully asked to review the application for any deficiency that may still be present.

Allowable Subject Matter
Claims 1, 8-16, 26-30 would be allowable if rewritten to comply with pending correction formal matters set forth above.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Non-elected claims 17, 22-25 are requested to be cancelled, since they are unelected and many issues still existed within.   Applicant reserves the right to pursue the subject matter of these claims in a continuing and/or divisional application, and does not intend to dedicate any of the deleted or unselected subject matter to the public.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt